DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1-20 are pending.

Claim Objections
Claim 20 is objected to because of the following informalities:  Please add an “.” to the end of the claim.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  Change “a forehead” to “the forehead” in line 1.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mobile wearable EEG device of claim 6 with an upper loop which is configured to loop over the top of a person’s head must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The Office has reviewed the figures for which embodiment this covers.  The closest possibilities include:

    PNG
    media_image1.png
    541
    395
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    528
    358
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    267
    359
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    267
    357
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    287
    364
    media_image5.png
    Greyscale

Figures 11, 12, 19, 36, and 58 do not include an “upper loop” however (see the 35 USC 112(b) issue related to this limitation below).  However, these half-circular/arch-shaped structures do span the top of a person’s head (although they do not “loop” over the top of the head as based on the definition of loop noted below which requires the end point to end at or cross the start point which none of the cited figures do).  Figures 59 and 60 appears to contain a loop that loops around a person’s head but does not loop over the top of a person’s head.  The Office believes Applicant may have been trying to claim the embodiments shown in Figures 11, 12, 19, 36, and 58 and have interpreted claim 6 as referring to these.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each independent claim recites at least one clop, snap, clamp, hook, or plug which connects a structure to a longitudinal sidepiece of an eyewear frame.  It is unclear in each case whether the eyewear frame is positively recited as part of the structure of the respective device.  The Office suggests citing the eyewear frame separately as part of the structure prior to the clauses in question.
Claim 6 recites “an upper loop which is configured to loop over the top of a person’s head.”  A loop is defined in the Oxford Language dictionary as (i) a shape produced by a curve that bends around and crosses itself or (ii) a structure, series, or process, the end of which is connected to the beginning.  In each case, it would appear to be something that starts and ends at or crosses it’s start point.  The limitation “upper” implies something that is higher which suggests there may be a lower loop.  It is unclear how the limitation upper should be interpreted in this light.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US 2015/0272465) in view of Medgadget (EEG-Powered Glasses Turn Dark to Help Keep Focus, https://www.medgadget.com/2015/03/eeg-powered-glasses-turn-dark-to-help-keep-focus-video.html, Mar 2015) as evidenced by Narbis website (the manufacturer, photo of the hardware was obtained from Narbis website).
Regarding claim 1, Ishii disclose a mobile wearable EEG device (see Abstract and the embodiment shown in Fig. 7) comprising: 
a forehead band which is configured to span across a person's forehead (Fig. 1, #704a); 
at least one electromagnetic energy sensor on the forehead band.
Ishii does not disclose at least one clip, snap, clamp, hook, or plug which connects the forehead band to a longitudinal sidepiece of an eyewear frame.  Ishii shows a wire connecting electronics on the headband to the longitudinal sidepiece of an eyewear frame (see Fig. 7), but provides no details on connections.  Ishii et al. however disclose that the processing unit (710) may be attached to a different structure such as the eyeglass portion ([0083], it is shown attached to the headband in Fig. 7).  In the case where connections must be made to electronics in the eyewear frame, plug type connections are taught in the art such that taught by Medgadget.  Medgadget shows an EEG sensor attached to the arm of eyeglasses (a connector is shown plugged into the eyeglass arm in the figure below).
[AltContent: oval][AltContent: rect]
    PNG
    media_image6.png
    283
    924
    media_image6.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to use a plug connector between the headband and eyeglass arm as taught by Medgadget/Narbis for transmitting data because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 3, Ishii et al. do not disclose wherein the forehead band is connected to the middle third of the length of the longitudinal sidepiece of the eyewear frame.  However, the modification with Medgadget would result in this location (see figure above for the location).  The rationale for modifying remains the same.
Regarding claim 4, Ishii et al. wherein the connection of a forehead band with the longitudinal sidepiece of the eyewear frame forms a forward-facing acute angle in the range of 20 to 60 degrees (Ishi forehead band can be tilted to any position on the forehead and thus would be capable of meeting this limitation.
Regarding claim 5, Ishii et al. disclose wherein the device further comprises a battery ([0086]), a data processor ([0087]), a wireless data transmitter, and a wireless data receiver ([0088] discusses Bluetooth features which includes both transmission and reception abilities).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Medgadget as evidenced by Narbis website as applied to claim 1 above, and further in view of Jagemann (US 2008/0283082).  Ishii, Medgadget, and Narbis do not disclose wherein the forehead band is transparent.  However, Jagemann teaches a comfort headband that is transparent (Abstract – “The headband may be translucent, transparent, or opaque”).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to make the Ishii headband with a transparent material as taught by Jagemann for mounting the electrodes because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Salvaro et al., (A Wearable Device For Brain-Machine Interaction With Augmented Reality Head-Mounted Display, BODYNETS 2018: 13th EAI International Conference on Body Area Networks, pp 339-351, 2018) in view of Adachi et al. (US 2012/0191000).
Regarding claim 6, Salvaro et al. disclose a mobile wearable EEG device (see Fig. 29.6 on page 347) comprising: 
an upper loop which is configured to loop over the top of a person's head (see below); 
[AltContent: ][AltContent: oval]
    PNG
    media_image7.png
    210
    229
    media_image7.png
    Greyscale

at least one clip, snap, clamp, hook, or plug which connects the upper loop to a longitudinal sidepiece of an eyewear frame (see below and above – the snap clip/buckle for the band is integrated into the eyeglass frame).
[AltContent: oval]
    PNG
    media_image8.png
    200
    226
    media_image8.png
    Greyscale

Salvaro et al. do not disclose at least one electromagnetic energy sensor on the upper loop however.  Salvaro’s sensors are located on the rear of the head.  However, it is well-known that EEG acquisition locations are located all around the head including the claimed locations as taught by the Adachi reference which shows an EEG acquisition system with a band that is placed over the top of the head with electrode positions along that path (See Fig. 7A).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Salvaro to include additional EEG sensors on the top band for EEG data acquisition because it can increase detection abilities of the system.  
Regarding claim 8, Salvaro et al. disclose wherein the upper loop is connected to a middle third of the length of the longitudinal sidepiece of the eyewear frame (the figures above show the upper loop connecting to the eye frame sidepiece in the middle third.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Salvaro et al. in view of Adachi as applied to claim 6 above, and further in view of Jagemann (US 2008/0283082).  Salvaro and Adachi do not disclose wherein the upper loop is transparent.  However, Jagemann teaches a comfort headband that is transparent (Abstract – “The headband may be translucent, transparent, or opaque”).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to make the Salvaro headband with a transparent material as taught by Jagemann for mounting the electrodes because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Salvaro et al. in view of Adachi as applied to claim 6 above, and further in view of Williams et al. (US 2016/0074649).  
Regarding claim 9, Salvaro does not disclose wherein the upper loop has an undulating shape (the band in Salvaro is straight).  However, Williams et al. teach a strap/band for the head for placement of EEG sensors that is undulating (see Figs. 1a and 1b).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Salvaro such that the upper loop/band/strap undulates as taught by Williams for placement of electrodes on the head because the undulations may allow for additional EEG electrode placements as it is well-known that there are many data acquisition locations on the scalp.  
Regarding claim 10, Salvaro does not disclose wherein the upper loop has a forward-facing concavity.  However, this may be taught using the undulations in the Williams reference.  An undulation would enable the placement of electrodes in certain positions not otherwise capable of being reached with a straight loop/band/strap.  The rationale for modifying remains the same.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Salvaro et al. in view of Adachi as applied to claim 6 above, and further in view of Medgadget (EEG-Powered Glasses Turn Dark to Help Keep Focus, https://www.medgadget.com/2015/03/eeg-powered-glasses-turn-dark-to-help-keep-focus-video.html, Mar 2015).
Regarding claim 11, Salvaro et al. do not disclose wherein the at least one electromagnetic energy sensor on the upper loop has protrusions which protrude between strands of hair in order to  contact the person's scalp and/or be in better electromagnetic communication with the person's brain.  However, these protrusions were known in the art.  Medgadget teaches an EEG sensing device with a pad for acquiring EEG signals that includes protrusions for enabling contact with the scalp (See below).
[AltContent: oval]
    PNG
    media_image9.png
    378
    397
    media_image9.png
    Greyscale


It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Salvaro to include the type of protrusions taught by Medgadget for acquiring EEG signals because these are better at penetrating hair for scalp contact. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Salvaro et al. in view of Adachi as applied to claim 6 above, and further in view of Medgadget as applied to claim 11 above and further in view of Sridhar et al. (US 2016/0081577).  Salvaro et al. do not disclose wherein hair-penetrating protrusions are made from polydimethylsiloxane, polybutylene terephthalate, or polyurethane which has been impregnated, doped, filled, and/or coated with silver, carbon nanotubes or other forms of carbon, copper, aluminum, nickel, platinum, or gold.  However, Sridhar et al. teach EEG acquisition electrodes that may have conductive copper-alloy pin electrodes ([0080]) that are embedded in PDMS ([0078], and Fig. 6).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to substitute the electrodes in Medgadget for the electrodes taught by Sridhar for acquiring EEG data because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Medgadget (EEG-Powered Glasses Turn Dark to Help Keep Focus, https://www.medgadget.com/2015/03/eeg-powered-glasses-turn-dark-to-help-keep-focus-video.html, Mar 2015) as evidenced by Narbis website (the manufacturer of the device in the Medgadget article, photo of the hardware was obtained from Narbis website) in view of Sridhar et al. (US 2016/0081577).
Regarding claim 13, Medgadget disclose a mobile wearable EEG device (see first and second figures in the article) comprising: 
[AltContent: oval]an oblong pad (See below); 
                                   
    PNG
    media_image10.png
    249
    297
    media_image10.png
    Greyscale

at least one clip, snap, clamp, hook, or plug which connects the oblong soft pad to a longitudinal sidepiece of an eyewear frame (see below, the black arm structure plugs into the arms of the eyeglass frame); and 
[AltContent: rect][AltContent: oval]
    PNG
    media_image11.png
    438
    1423
    media_image11.png
    Greyscale

at least one electromagnetic energy sensor on the oblong soft pad (article notes that dry EEG electrodes are in the pad).
Medgadget do not disclose that the oblong pad is soft and transparent however.   Sridhar et al. teach electrodes for EEG acquisition.  Sridhar et al.  teach the combination of EEG electrodes embedded in a transparent PDMS mold (See Fig. 6 and [0078], PDMS is an elastomer and would exhibit soft characteristics, note the claim does not define how soft it should be).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Medgadget to substitute the dry electrode pad for the Sridhar transparent soft pad for EEG acquisition because Sridhar teaches that it allows for easy visualization during head positioning. 
Claims 15-17 recite different shapes for the oblong pad.  The Office believes these are obvious design choices.  Applicant has not disclosed that any of the claimed shapes solves a particular problem or is for any particular purpose.  Although Medgadget shows a pad shaped like a ray (fish), it is believed that this shape would perform equally well in acquiring EEG data as compared to one that is rounded rectangular, elliptical, oval, crescent, or boomerang shaped.  Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Medgadet to take on any of the shapes for the oblong pad because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Medgadget.
Claims 18 and 19 recite thickness limitations for the oblong pad.  These limitations are also using the same argument above for claims 13-17.  Applicant has not disclosed that any of thickness limitations solves a particular problem or is for any particular purpose.  Although Medgadget shows a pad with varying thickness, it is believed that the shape characteristics would perform equally well in acquiring EEG data as compared to one with either of the claimed thickness limitations.  Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Medgadet to take on any of the thickness limitations for the oblong pad because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Medgadget.
Regarding claim 20, Sridhar et al. teach wherein the at least one electromagnetic energy sensor is made from polydimethylsiloxane, polybutylene terephthalate, or polyurethane which has been impregnated, doped, filled, and/or coated with silver, carbon nanotubes or other forms of carbon, copper, aluminum, nickel, platinum, or gold (see [0078] reference to PDMS).  The rationale for modifying remains the same.

NOTE:  The Office also attached the following reference for Applicant’s benefit:
Bang et al., Noise Reduction in Brainwaves by Using Both EEG Signals and Frontal Viewing Camera Images, Sensors 2013, 13, 6272-6294.
Conclusion
Claims 1-20 are rejected.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/Examiner, Art Unit 3791         

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791